Title: To Thomas Jefferson from Lafayette, 29 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          Sir
          Head Quarters May 29h: 1781
        
        The Enemy’s Movements into the Country, and our great deficiency in Cavalry, makes it absolutely necessary that two hundred dismounted Dragoons, under the Command of Col: White are immediately furnished with Horses. For this purpose I have directed Col: White to fix upon some Place of safety to equip his Men, and send them to the Feild; to accomplish which I must request the favor of your Excellency to Order all the accutrements, and arms in the possession of the Militia, and in the different parts of this State to be sent to Col: White and he impowered to employ Persons to impress two hundred Horses fit for the Dragoon Service, on the South side of James River and in any other part of the State your Excellency may please to direct. I flatter myself the adopting this mode, without loss of time, will meet with your Excellencys approbation, as I can assure you nothing else will put it in my power to prevent the Enemy from raveging the Country in small Parties. I have the honor to be your Excellencys Most obedt: & very H: Sevt.,
        
          Lafayette
        
      